DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 12/16/2020 and 10/12/2021 to claims 1 and 27 have been entered. Claims 7-11 and 24 have been canceled. Claims 1-2, 15, 21, 23 and 25-27 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Specification
Applicant’s amendment to the specification adding paragraph 000 has been entered. Applicant’s sequence list which includes new SEQ ID NO: 4 has also been entered as the specification contains a specific description of this sequence as outlined in the applicants reply filed 10/12/2021, and because the filing satisfies all the requirements. 
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a method of treatment comprising administering an apyrase agent, and the species of “pulmonary hypertension” in the stands.	 				
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 15, 21, 23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Eckle et al (2009, Physiology, 24: 298–306) in view of Jeong et al (U.S. PGPUB 20050215505) and Zanjani (2012, Iran J Pediatr, 22(2): 145-157).
Regarding claim 1, Eckle teaches that based on several prior studies, treatment with soluble compounds such as apyrase (CD39) is a suggested therapeutic strategy for improving the capillary alveolar barrier function, attenuating inflammatory cell trafficking into the lungs, or dampening fibrotic changes (see col. 2 on page 301 and col. 1 on page 302).
Eckle does not specifically teach administering an effective amount of apyrase comprising the sequence in SEQ ID 4 in a method to attenuate fibrosis (claim 1).Eckle does not teach administering the apyrase treatment to a subject with pulmonary arterial hypertension (claim 2), associated with ventricular heart failure (claim 15). Eckle does not teach the administration schedule (claim 21) or the production of the apyrase (claim 25). Eckle does not teach co-administration of other antiplatelets or anticoagulants with the apyrase agents (claim 26).
Jeong teaches the use of apyrase agents to treat and prevent thrombotic disorders and platelet aggregation (see paragraph [0074]). Regarding claim 21, Jeong teaches the apyrase agents may be administered daily, for a week or more (see paragraph [0118]). Regarding claim 23, Jeong teaches the apyrase agents are soluble (see paragraph [0074]). Regarding claim 24, Jeong teaches the apyrase agents are homologous to claimed SEQ ID: 4 (see Table 3 and SEQ ID: 76). Regarding claim 25, Jeong teaches the apyrase agents were produced in CHO cells (see paragraph [0108]). Regarding claim 26, Jeong teaches co-administration of other antiplatelets or anticoagulants with the apyrase agents (see paragraph [0118]).
Zanjani teaches that while platelets are associated with pulmonary hypertension (PH), that there is sufficient evidences that platelets play a causative role in some cases PH (see col. 1 on page 146). Regarding claims 1 and 2, Zanjani teaches thrombotic pulmonary vascular lesions, vasoconstriction and remodeling are the basic mechanisms of pulmonary vascular 
It would be obvious to combine the teachings of Eckle with Jeong and Zanjani to use Eckle’s treatment of pulmonary fibrosis using apyrase to treat pulmonary fibrosis and platelet aggregation in Zanjani’s PAH patients, in view of Jeong’s apyrase design and production methods. A person of ordinary skill in the art would have had a reasonable expectation of success in using Eckle’s method of apyrase treatment to target platelet aggregation in Zanjani’s PAH patients, in view of Jeong’s apyrase design and methods, because Zanjani teaches that platelet aggregation and fibrosis are problems in PAH patients and Eckle’s and Jeong’s apyrase treatments are taught be useful for both of these problems. Additionally, Jeong teaches both the sequence and a method of producing an apyrase that is specifically taught to be useful for treatments. The skilled artisan would have been motivated to use Eckle’s apyrase treatment to reduce pulmonary fibrosis and to use Jeong’s apyrase sequence and method of producing the apyrase polypeptide, to treat Zanjani’s PAH patients exhibiting both fibrosis and platelet aggregation because Zanjani specifically highlights the association between platelets, fibrosis, and PAH, and Eckle’s and Jeong’s treatment is taught be useful for both of these problems. 
Claim 27 recites a passive outcome of the method and does not add any additional active steps to the method. Therefore, because the active steps in the method are obvious over 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 1-2, 15, 21, 23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Riteau et al (2010, Am J Respir Crit Care Med,182: 774–783) in view of Jeong et al (U.S. PGPUB 20050215505) and Zanjani (2012, Iran J Pediatr, 22(2): 145-157). 
Regarding claim 1, Riteau teaches a method of treating fibrosis comprising administering an effective amount of apyrase (see abstract and page 775). 
Riteau is silent as to the sequence of the apyrase agent used (claim 1). Riteau does not teach administering the apyrase treatment to a subject with pulmonary arterial hypertension (claim 2), associated with ventricular heart failure (claim 15). Riteau does not teach the administration schedule (claim 21) or the production of the apyrase (claim 25). Riteau does not teach co-administration of other antiplatelets or anticoagulants with the apyrase agents (claim 26).
Jeong teaches the use of apyrase agents to treat and prevent thrombotic disorders and platelet aggregation (see paragraph [0074]). Regarding claim 21, Jeong teaches the apyrase agents may be administered daily, for a week or more (see paragraph [0118]). Regarding claim 23, Jeong teaches the apyrase agents are soluble (see paragraph [0074]). Regarding claim 24, Jeong teaches the apyrase agents are homologous to claimed SEQ ID: 4 (see Table 3 and SEQ ID: 76). Regarding claim 25, Jeong teaches the apyrase agents were produced in CHO cells (see paragraph [0108]). Regarding claim 26, Jeong teaches co-administration of other antiplatelets or anticoagulants with the apyrase agents (see paragraph [0118]).
Zanjani teaches that while platelets are associated with pulmonary hypertension (PH), that there is sufficient evidences that platelets play a causative role in some cases PH (see col. 
It would be obvious to combine the teachings of Riteau with Jeong and Zanjani to use Riteau’s treatment of pulmonary fibrosis using apyrase to treat pulmonary fibrosis and platelet aggregation in Zanjani’s PAH patients, in view of Jeong’s apyrase design and production methods. A person of ordinary skill in the art would have had a reasonable expectation of success in using Riteau’s method of apyrase treatment to target platelet aggregation in Zanjani’s PAH patients, in view of Jeong’s apyrase design and methods, because Zanjani teaches that platelet aggregation and fibrosis are problems in PAH patients and Riteau’s and Jeong’s apyrase treatments are taught be useful for both of these problems. Additionally, Jeong teaches both the sequence and a method of producing an apyrase that is specifically taught to be useful for treatments. The skilled artisan would have been motivated to use Riteau’s apyrase treatment to reduce pulmonary fibrosis and to use Jeong’s apyrase sequence and method of producing the apyrase polypeptide, to treat Zanjani’s PAH patients exhibiting both fibrosis and platelet aggregation because Zanjani specifically highlights the association between platelets, fibrosis, and PAH, and Riteau’s and Jeong’s treatment is taught be useful for both of these problems. 

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.


Response to Arguments
Applicant's arguments filed 12/16/2020 and 10/12/2021 have been fully considered but they are not persuasive. 
Applicant summarizes the claimed method and the results in specification. Applicant then alleges that Eckle does not provide any specific experiments showing that treatment with apyrase is effective while also minimizing adverse effects. Applicant highlights Eckle’s statements that “it will be a critical challenge for the future to translate these findings from mice to humans. In addition, potentially unwanted side effects of pharmacological elevations of extracellular adenosine levels or specific AR agonists have to be addressed.” Applicant concludes that because Eckle does not exemplify the claimed treatment, and because Eckle highlights further work is needed to translate the treatment from animal models to humans, that Eckle does not render the claimed method obvious. However, the claims are not limited to treatment of a human subject. While applicant alleges that they have shown the method is effective and that the specification “discloses a particular treatment protocol for humans”, the specification does not disclose any treatment of humans was carried out and does not present any results from studies in humans. The specification does not exemplify any treatment in humans as all of the experiments where in mouse models. Just as the instant disclosure, while each of the cited references do not exemplify the treatment in humans, but rather only in mouse 
Applicant alleges that neither Jeong nor Zanjani overcome the alleged deficiencies of Eckle. However, because applicant’s arguments alleging deficiencies in Eckle were not persuasive, this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed. 	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653